Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The terminal disclaimer is approved and the double patenting rejection is withdrawn.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is the inclusion of the following limitations:
 accessing, in response to the client application calling a representational state transfer application programming interface (REST API) of a database, service management incident data stored in the database during the online database session; receiving a request, via a sync API of the hosted client instance from the client application operating in an offline mode during performance of a field service management operation, to execute a batch request on the database; triggering a background job on the database to generate a payload in response to the request, wherein the payload comprises a portion of the service management incident data; pinging the sync API, via a communication interface, to determine whether execution of the background job is complete; receiving the payload upon completion of the background job; and transmitting the payload from the hosted client instance to the mobile device for caching onto a local database on the mobile device, wherein the client application is configured to access the local database in the offline mode.
This subject matter is not found in the prior art nor is it obvious in view of the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455